BY THE COMMISSION.
On February 24, 1953 the commission by its duly designated examiner, J. B. Norman, held a public hearing on this application in the county court room in the New Hillsborough County Court House in Tampa.
*145This is an application by Resituto Rios for reinstatement of telephone service by the Peninsular Telephone Co. at 5118 Fifteenth St., Tampa, which service was discontinued on November 22,1950 pursuant to the provisions of chapter 365, Florida Statutes 1951, upon receipt by the company of a letter from the sheriff of Hillsborough County advising that he had reason to believe and did believe that the service was being used and/or had been used in violation of the laws of this state.
There was no objection to this application by the sheriff of Hillsborough County or by any other person, and no evidence that the telephone facilities will be used in the future for unlawful purposes. The testimony of the applicant at the hearing in effect amends his application for reinstallation of telephone service at the address above stated and seeks to clear his name and make himself eligible for telephone service at any time in the future that he might, find need for the same at some other location.
A representative of the telephone company testified that the service was discontinued pursuant to the request of the sheriff and that the removed telephone had been located in the small central hall of the small one-story residence of the applicant.
Mr. Rios in his application and testimony contends that he is not and has never been engaged in any way in any gambling operations, that he never did use the removed telephone in connection with gambling, and that a case brought against him in Hillsborough County in October 1950 for using his telephone for gambling purposes was dismissed for lack of evidence. This is not contradicted by the record.
Mr. Rios enumerated in detail the various jobs he has held since coming to Florida in 1948 as a salesman successively of insurance, jewelry, rubber products and bakery products. Mr. Rios’ wife, since divorced, also worked constantly as a sewing machine operator in garment manufacturing plants.
In the absence of any showing that applicant has made or will make unlawful use of the telephone service, the commission believes that the application should be granted and the applicant made eligible for telephone service.
It is therefore ordered that Peninsular Telephone Co. be and it is hereby authorized and directed to reinstall the telephone service requested by the applicant at 5118 Fifteenth St., Tampa, or such other address as applicant may designate, on proper application therefor and in conformity with its usual and customary business practices relating to the installation of telephone service.